DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed December 21, 2020.  Claims 1, 3-5, 7-15, 17-21 are pending in this case.  Claims 2, 6, and 16 are currently canceled.  Claims 20 and 21 are newly added. Claims 1, 3-5, 7-15, and 17-19 are currently amended.
Remarks
Nonfunctional descriptive material does not serve to distinguish from the prior art.  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
In this case, in claims 1 and 12, the language “the vote indicating whether the incident data record should be entered into the distributed ledger” is nonfunctional.
Also claims 18-19 recite nonfunctional descriptive material and therefore do not serve to distinguish form the prior art.  
Statements of intended used do not serve to distinguish from the prior art. MPEP 2103 I C
In this case, in claim 12, the language “to: maintain . . . receive . . . review . . . send . . . receive . . . determine . . . calculate . . . determine . . . and update . . .” recites intended use.
Conditional or optional language does not serve to distinguish a claim from the prior art.  In re Collier, 158 USPQ 266 (CCPA 1968).
In this case, in claim 1, the newly-added language “updating . . . in response to determining that the weighted vote result is greater than or equal to the predetermined threshold” is conditional, because the claim does not previously require determining that the result is greater than or equal to the 
Response to Arguments
Applicant’s arguments, see REMARKS, filed December 21, 2020, with respect to the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, of claims 1-12, as currently amended, have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, of claims 1-12, as currently amended, has been withdrawn. 
Applicant's further arguments filed December 21, 2020, have been fully considered but they are
Applicant’s arguments, see REMARKS, filed December 21, 2020, with respect to the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claims 12-19, as currently amended, have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claims 12-19, as currently amended, has been withdrawn. 
Applicant's further arguments filed December 21, 2020, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 1 and 12, as currently amended, that the claims recite statutory subject matter.  
Examiner respectfully disagrees.
The additional elements of using a computer, communications interface, processors, and network to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of determining whether a record should be included in a ledger.
Applicant argues, regarding claims 1 and 12, as currently amended, that nothing in the cited reference teaches, discloses or suggests determining, at the first computing device, weights for each of 
Examiner respectfully disagrees.
Christides teaches determining, at the first computing device, weights for each of the first computing device and the one or more other computing devices operating in the distributed ledger network node based on incident-related parameters in the incident data record. See, e.g., par 36 “reducing a weight of the "bad" validator node's voting during consensus”, par 24 “validator nodes 302 may vote to assign a decreased weight to the "bad" validator node's "votes" in subsequent consensus rounds”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-15, 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claims 1, 3-5, 7-15, 17-21 –
In the instant case, claims 1, 3-5, 7-11, and 20 are directed to a method. Claims 12-15 and 17-20 are directed to an apparatus. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite voting to determine whether a record should be included in a ledger, which is an abstract idea. Specifically, the claims recite receiving a record, reviewing the record, sending a vote, receiving votes, determining weights for each voter, calculating the vote result, determining whether a result is greater than a certain threshold, and updating the ledger, which is a method of organizing human activity and can be considered a commercial or legal interaction since it involves parties coming Alice/ Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a computer, communications interface, processors, and network, merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the computer, communications interface, processors, and network perform the steps or functions of receiving a record, reviewing the record, sending a vote, receiving votes, determining weights for each voter, calculating the vote result, determining whether a result is greater than a certain threshold, and updating the ledger.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a computer, communications interface, processors, and network to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of determining whether a record should be included in a ledger. As discussed above, taking the claim elements separately, the processor and memory perform(s) the steps or functions of receiving a record, reviewing the record, sending a vote, receiving votes, determining weights for each voter, calculating the vote result, determining whether a result is greater than a certain threshold, and updating the ledger.  These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claims are not patent eligible.
The dependent claims 3-5, 7-11, 13-15, and 17-21 are rejected under similar criteria as each depends from claims 1 and 12.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15, 17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15 –
Claim 15 is directed to a computing device.  However, the language “the agency is the home agency for the incident,” and “the agency is the visiting agency for the incident” describes an agency.  This renders the scope of the claim indefinite, because it is unclear whether the metes and bounds defined by the claim language are limited to the computing device or whether the metes and bounds also include the agency.
Regarding claim 17 – 
Claim 17 is directed to a computing device.  However, the language “the agency has greater than the predetermined threshold of resources assigned to the incident,” and “the agency does not have greater than the predetermined threshold of resources assigned to the incident” describes an agency.  This renders the scope of the claim indefinite, because it is unclear whether the metes and bounds defined by the claim language are limited to the computing device or whether the metes and bounds also include the agency.
Regarding claim 21 – 
Claim 21 recites is directed to a computing device.  However, the language “the agency is in the same jurisdiction as the incident,” “the agency is a home agency or a visiting agency,” and “the agency has greater than the predetermined threshold of resources assigned to the incident” describes an agency.  This renders the scope of the claim indefinite, because it is unclear whether the metes and bounds defined by the claim language are limited to the computing device or whether the metes and bounds also include the agency.
Hybrid Claims 
Regarding claims 13 -15 and 17 –
Claims 13-15 and 17 are directed toward a computing device comprising a communication interface, one or more processors, and memory. The claims, however, also recite actions, i.e., “operated by an agency”, none of which can be attributed to any of the structural elements of the computer. The claims are, therefore, hybrid.  UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi et al (US 2018/0276055) in view of Christidis et al (US 2018/0101560).
Regarding claims 1 and 12 –
receiving an incident data record at a first computing device (par 64, fig3) operating in a distributed ledger network of one or more other computing devices to maintain a distributed electronic ledger (par 6);
reviewing, at the first computing device, the incident data record (par 82) to determine whether the incident data record should be entered into the distributed electronic ledger (par 64, fig3); and
updating, at the first computing device, the distributed electronic ledger with the incident data record (par 82).
Furuichi does not specifically disclose determining a vote, the vote indicating whether the incident data record should be entered into the distributed electronic ledger.
Christides discloses determining a vote, the vote indicating whether the incident data record should be entered into the distributed electronic ledger. (par 6, 17, 21-22, 31-33)
Furuichi does not specifically disclose sending, at the first computing device, the vote to each of the one or more other computing devices operating in the distributed ledger network.
Christides discloses sending, at the first computing device, the vote to each of the one or more other computing devices operating in the distributed ledger network. (par 6, 17, 21-22, 31-33)
Furuichi does not specifically teach receiving, at the first computing device, votes from the one or more other computing devices.
Christides discloses receiving, at the first computing device, votes from the one or more other computing devices. (par 6, 17, 21-22, 31-33)
Furuichi does not specifically disclose determining, at the first computing device, weights for each of the first computing device and the one or more other computing devices operating in the distributed ledger network node based on incident-related parameters in the incident data record;
Christides discloses determining, at the first computing device, weights for each of the first computing device and the one or more other computing devices operating in the distributed ledger network node based on incident-related parameters in the incident data record. (par 24, 36)
Furuichi does not specifically teach calculating, at the first computing device, a weighted vote result utilizing the votes and the weights. 
Christides discloses calculating, at the first computing device, a weighted vote result utilizing the votes and the weights. (par 36)
Furuichi does not specifically teach determining, at the first computing device, whether the weighted vote result is greater than or equal to a predetermined threshold.  
Christides discloses determining, at the first computing device, whether the weighted vote result is greater than or equal to a predetermined threshold.  (par 17, 25, 36, 38-39)
It would be obvious to one of ordinary skill in the art to combine Furuichi with Christides in order to make more efficient use of the network.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Furuichi et al (US 2018/0276055) in view of Christidis et al (US 2018/0101560) and further in view of Lee et al (US 2010/0023536).
Regarding claim 10 –
Furuichi in view of Christides teaches as above.
Christides discloses determining weights for each of the first computing device and the one or more other computing devices operating in the distributed ledger network node (par 36).
Lee teaches normalizing, at the first computing device, the weights. (par 41)
It would be obvious to one of ordinary skill in the art to combine Furuichi with Christides and Lee in order to make more efficient use of the  network.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Furuichi et al (US 2018/0276055) in view of Christidis et al (US 2018/0101560) and further in view of Rapaport et al (US 2010/0205541).
Regarding claim 11 –
Furuichi in view of Christides teaches as above.
Rapaport teaches halting at the first device the step of receiving votes from the one or more other nodes upon expiration of a predetermined timer. (par 465)
It would be obvious to one of ordinary skill in the art to combine Furuichi with Christides and Rapaport in order to make more efficient use of the  network.
Claims 3, 13, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi et al (US 2018/0276055) in view of Christidis et al (US 2018/0101560) and further in view of Robertson et al (US 2015/0379413)
Furuichi in view of Christides teaches as above.
Regarding claims 3 and 13 –
Christides teaches wherein determining weights comprises: determining, at the first computing device, a first weight for the first computing device operating the first computing device operated by an agency in the distributed ledger network (par 36) and determining, at the first computing device, a second weight lower than the first weight for the first computing device. (par 36)
Robertson teaches wherein the incident-related parameters include whether the incident data record relates to an incident that is within a predefined geographic distance, (par 55-58) and further when the incident data record relates to the incident that is within the predefined geographic distance from the agency; (par 55-58) and

It would be obvious to one of ordinary skill in the art to combine Furuichi with Christides and Robertson in order to make more efficient use of the network.
Regarding claims 20 and 21 -
Christides teaches determining weights for the computing device based on the incident-related parameters (par 36)
Robertson teaches that the parameters include one or more of
whether an incident is within a predefined geographical distance from an agency; (par 55-58) whether the agency is in the same jurisdiction as the incident;  whether data in the incident data record is evidentiary or public information; whether the agency is a home agency or a visiting agency; and whether the agency has greater than a predetermined threshold of resources assigned to the incident. (par 55-58)
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi et al (US 2018/0276055) in view of Christidis et al (US 2018/0101560) and further in view of Patel et al (US 2018/0160277).
Furuichi in view of Christides teaches as above.
Regarding claims 4 and 14 –
Christides teaches wherein determining weights comprises: determining, at the first computing device, a first weight for the first computing device operating the first computing device operated by an agency in the distributed ledger network (par 36) and determining, at the first computing device, a second weight lower than the first weight for the first computing device. (par 36)
Patel teaches that the incident-related parameters include whether the incident data record relates to an incident that is within a jurisdiction of an agency (par 56) and

It would be obvious to one of ordinary skill in the art to combine Furuichi with Christides and Patel in order to make more efficient use of the network.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi et al (US 2018/0276055) in view of Christidis et al (US 2018/0101560) and further in view of Wengrovitz et al (US 2016/0233946).
Furuichi in view of Christides teaches as above.
Regarding claims 5 and 15-–
Christides teaches wherein determining weights comprises: determining, at the first computing device, a first weight for the first computing device operating the first computing device operated by an agency in the distributed ledger network (par 36) and determining, at the first computing device, a second weight lower than the first weight for the first computing device. (par 36)
Wengrovitz teaches when the incident data record relates to the incident is at a home agency; (par 34) and
when the incident data record relates to the incident that is a visiting agency. (par 34).
It would be obvious to one of ordinary skill in the art to combine Furuichi with Christides and Wengrovitz in order to make more efficient use of the network.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi et al (US 2018/0276055) in view of Christidis et al (US 2018/0101560) and further in view of Taylor et al (US 2008/0276234).
Furuichi in view of Christides teaches as above.
Regarding claims 7 and 17 –
Christides teaches wherein determining weights comprises: determining, at the first computing device, a first weight for the first computing device operating the first computing device operated by an agency in the distributed ledger network (par 36) and determining, at the first computing device, a second weight lower than the first weight for the first computing device. (par 36)
Taylor teaches when the incident data record relates to the incident the agency operating the first computing device has greater than the predetermined threshold of resources assigned to the incident; (par 358) and
when the incident data record relates to the incident when the agency operating the first computing device does not have greater than the predetermined threshold of resources assigned to the incident. (par 358).
It would be obvious to one of ordinary skill in the art to combine Furuichi with Christides and Taylor in order to make more efficient use of the network.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi et al (US 2018/0276055) in view of Christidis et al (US 2018/0101560) and further in view of Butler (US 2015/0212512).
Furuichi in view of Christides teaches as above.
Regarding claims 8 and 18 –
Christides teaches wherein determining weights comprises: determining, at the first computing device, a first weight for the first computing device operating the first computing device operated by an agency in the distributed ledger network (par 36) and determining, at the first computing device, a second weight lower than the first weight for the first computing device. (par 36)
Butler teaches that the data in the incident record is evidentiary; (par 8) and
when the data in the incident record is not evidentiary; (par 8) 
It would be obvious to one of ordinary skill in the art to combine Furuichi with Christides and Butler in order to make more efficient use of the network.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi et al (US 2018/0276055) in view of Christidis et al (US 2018/0101560) and further in view of Pitre et al (US 2008/0088428).
Furuichi in view of Christides teaches as above.
Regarding claims 9 and 19 –
Christides teaches wherein determining weights comprises: determining, at the first computing device, a first weight for the first computing device operating the first computing device operated by an agency in the distributed ledger network (par 36) and determining, at the first computing device, a second weight lower than the first weight for the first computing device. (par 36)
Pitre teaches that the data in the incident record is public information. (par 96) 
It would be obvious to one of ordinary skill in the art to combine Furuichi with Christides and Pitre in order to make more efficient use of the network.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“The Difference Between Blockchains & Distributed Ledger Technology” (Shann Ray. Feb 20, 2018)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.